Citation Nr: 1819289	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  08-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to
service-connected lumbar strain with disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981, and a period of
active duty for training (ACDUTRA) between July 13, 1996 and July 27, 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Board issued a decision that included a denial of service connection for hypertension, to include as secondary to service-connected lumbar strain with disc disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2017 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision to the extent that it denied service connection for hypertension, to include as secondary to a back disability.  

The case was last before the Board in October 2017.  The case was remanded for compliance with JMPR.  The Board finds there was substantial compliance with the remand directives.  In that regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). The case has been returned for further appellate review.  

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  Hypertension was not first manifested on active duty service or within the first post-service year; the preponderance of the competent evidence is against finding that hypertension is related to active service.

2.  Hypertension is not due to or aggravated by a service-connected disability, to include for lumbar strain with disc disease.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. 
 § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by August 2007 and July 2012 letters, in combination, of the evidence and information necessary to substantiate his claim and the responsibilities of the Veteran and VA in obtaining such evidence.  While complete notice was not provided prior to the rating decisions now on appeal, the claims were readjudicated subsequent to the Veteran's receipt of fully-compliant VCAA notice in the August 2015 SSOC.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  Private treatment records identified by the Veteran are of record.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration (SSA)-related medical records exist.  See June 2008 SSA response that no medical records could be located for the Veteran.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations in April 2015 and most recently in November 2017 for his hypertension.  The examinations were thorough and contain appropriate findings and supported conclusions.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during the course of this appeal, the Veteran has repeatedly related in great detail why he believed he was entitled to the benefits he seeks.  It is clear from the lay statements provided by the Veteran that he understands the type of evidence that would be most helpful to his claims on appeal.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis and Discussion

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends he is entitled to service connection for his hypertension, including on a secondary basis. 
 
In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 
 
In the case of any veteran who served for ninety (90) days or more during a period of war-a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C. § 1112 (a)(1) (2012).

Finally, in order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  3 8 C.F.R. § 3.310.

The Veteran contends that he gained weight on account of inactivity imposed by his service-connected physical limitations due to his spine and his weight gain caused his hypertension. 

Service treatment records from his period of service between July 1977 and July 1981 do not reflect treatment for hypertension.  His May 1981 separation examination reflected a normal clinical evaluation of his heart.  Moreover, his blood pressure was recorded as 116/70.  A medical examination completed in August 1995 noted a blood pressure reading of 170/80.  A diagnosis of hypertension was not made at that time.  

The Veteran has a confirmed period of ACDUTRA service between July 13, 1996, and July 27, 1996.  A blood pressure reading taken on July 25, 1996 was 138/89. Another reading that day was 138/98, and another reading was 130/90.  Following this period of service, an October 1997 treatment record reflects a blood pressure reading of 134/96.  A November 1997 treatment record notes a diagnosis of hypertension.  Current treatment records reflect a diagnosis of hypertension.
Based on documentation of elevated blood pressure readings during his period of ACDUTRA, and subsequent diagnosis of hypertension shortly thereafter, the Board ordered that an examination be conducted to assess whether the hypertension was due to service or service-connected disability.

The Veteran was afforded a VA examination for hypertension in April 2015 where the examiner opined as to both direct and secondary service connection.  As to direct service connection, she opined, "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale was, "as best as I can determine from review of the C file, veteran was diagnosed with hypertension while he was in the National Guard.  There are no private medical records located within the C file so I cannot be certain of the date, however, there is no documentation of any events associated with active duty National Guard that caused his hypertension."  See Compensation and Pension examination received April 9, 2015. 

As to secondary service connection, she opined, "the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  The rationale was, "the theory here is that veteran's hypertension is due to the pain associated with his (SC) back condition. There is no evidence to support this causation.  This would require a period where is back pain was resolved in order to document that his BP would be controlled without medications."  Id.

The Veteran was afforded an additional examination in November 2017 in compliance with the October 2017 Board remand which instructed the examiner to determine whether the Veteran's service-connected disability caused the Veteran's obesity; whether the obesity was a substantial factor in causing hypertension; and whether the hypertension would not have occurred but for the obesity.  After review of the record and physical examination of the Veteran, the examiner indicated that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that current medical literature does not support a causal nexus between claimed hypertensive vascular disease and service-connected lumbar strain with disc disease and/or non-service connected obesity and there is no objective evidence to support aggravation.  

There is no other evidence of record besides the Veteran's assertions linking his hypertension to his service-connected lumbar strain or obesity.  The Board notes the United States Court of Appeals for Veterans Claims (Court) has recently held that "there is currently no provision in the rating schedule to compensate for obesity."  Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64, at *6 (Vet. App. Jan. 23, 2018).  Moreover, the Court cited to evidence that indicated the main factor in losing or gaining weight is calorie intake and a condition, such as the one in this case, does not cause the Veteran to eat more.  Id.  The Board agrees. 

To the extent that the Veteran contends his hypertension arose in or is related to service, the preponderance of the competent evidence is against this claim.  The record reflects that there was no complaints of, diagnosis of or treatment for hypertension in service and the April 2015 medical opinion does not provide a nexus between the condition and service.  In fact, it is wholly against the claim.  The medical opinion is well-supported and based on a thorough review of the record. 

Service connection for hypertension as secondary to a back condition must also be denied.  Again, the April 2015 and November 2017 examiners provided the reasons for their conclusions, which are supported by the record.  In particular, the fact that they found no evidence to support this causation theory is considered relevant and serves as adequate rationale for their opinion that is against a causative relationship. Therefore, the Board finds that these opinions are highly probative on the issue at hand.  

The Board has, as referenced above, considered the Veteran's statements regarding the etiology of his hypertension.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding the etiology of his hypertension. 

The Board emphasizes it is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiners who have medical experience and training and who relied on sound medical principles in the opinions and reasonings.  The VA examiners also based their opinions upon review of the claims file.  For these reasons, it is assigned greater probative weight.

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as hypertension that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's hypertension was not initially manifested within a year following service active service.  The Veteran does not allege otherwise.  Rather, the first evidence of a diagnosis is more than a year after separation from that service.  Notably, presumptive service connection for a chronic disease is not for application based on a period of ACDUTRA.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for a hypertension disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertension, to include as secondary to service-connected lumbar strain with disc disease, is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


